                                                           U.S. DISTRICT COU
                IN THE UNITED STATES DISTRICT COURT
                                                               AUCC5TA l i'V.
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                            DUBLIN DIVISION
                                                           2019SEP18 PM 3-- 56

                                                           CLERK-
UNITED STATES OF AMERICA,                                     SO


     Plaintiff,

     V.



FUNDS SEIZED FROM T. ROWE
PRICE ACCOUNT ENDING
IN XXXX5215;


FUNDS CONTAINED IN    VANGUARD
CHARITABLE   ENDOWMENT PROGRAM
ACCOUNT ENDING IN XX2970;                     CV 316-020


FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7422;

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX8340;


FUNDS SEIZED FROM    FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7449;


FUNDS SEIZED FROM    FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX6909;


FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX4334;


FUNDS SEIZED FROM BANK OF
EASTMAN ACCOUNT ENDING
IN XX7548;


FUNDS SEIZED FROM STATE BANK
AND TRUST COMPANY ACCOUNT
ENDING IN XXXX7036;
FUNDS SEIZED FROM UNITED          *
FIRST FEDERAL CREDIT UNION        *
ACCOUNT ENDING IN XX7265;         *
                                  ★


FUNDS SEIZED FROM T. ROWE         *
PRICE ACCOUNT ENDING              *
IN XXXX3286;                      *
                                  *


FUNDS SEIZED FROM ATHENS          *
FIRST BANK AND TRUST ACCOUNT      *
ENDING IN XXXX4344;               *
                                  *


FUNDS SEIZED FROM EMORY           *
CAPITAL MANAGEMENT ACCOUNT        *
ENDING IN XX2400;                 *
                                  *


FUNDS SEIZED FROM EMORY           *
CAPITAL MANAGEMENT ACCOUNT        *
ENDING IN XX2401;                 *
                                  ★


REAL PROPERTY LOCATED AT 821      *
PLAZA AVENUE, EASTMAN, GEORGIA;   *
                                  *


REAL PROPERTY LOCATED AT 3037     *
HIGHWAY 257, DUBLIN, GEORGIA;     *
                                  *


REAL PROPERTY LOCATED AT 2772     *
CLAXTON DAIRY ROAD, DUBLIN,       *
GEORGIA;                          *
                                  *


REAL PROPERTY CONSISTING OF       *
62.3 ACRES IN DODGE COUNTY,       *
GEORGIA; and                      *
                                  ★


REAL PROPERTY CONSISTING OF       *
56.47 ACRES IN DODGE COUNTY,      *
GEORGIA,                          *
                                  *


     Defendants.                  *




                              ORDER
      This in rem civil forfeiture proceeding came before the Court

for a hearing on September 16, 2019, in Dublin, Georgia.                     The

primary purpose of the hearing was to address the disposition of

the Funds Seized from T. Rowe Price Account Ending in XXXX5215

(the ''T. Rowe Price Funds 5215").          These funds now reside in the

Registry of the Court in total amount of $823,561.62.^                    At the

hearing, it was determined that the only two Claimants to the T.

Rowe Price Funds 5215 are Ms. Lisa Bird - the ex-wife of the George

Mack Bird III, a criminal defendant from whose case the funds were

derived and seized - and their son, George Mack Bird IV.                     The

United States Government and George Mack Bird III, through counsel,

disavowed and disclaimed any interest in the T. Rowe Price Funds

5215.


        The Court has received numerous exhibits, written statements

and     representations,   and    summary         argument   regarding       the

origination    and   ownership   of   the    T.    Rowe   Price   Funds    5215.

However, it has received scant admissible evidence on the matter.

''Evidence" may come in the form of testimony, records, documents,

concrete objects or other things presented to the senses that is

offered to prove the existence or nonexistence of a fact.                    See

Evidence, Black's Law      Dictionary   (ll^h ed. 2019).          "Admissible




^ The United States Government deposited these funds into the
Registry in accordance with this Court's Order of July 9, 2019.
(Doc. No. 66.)
evidence" is relevant and ""of such a character (e.g., not unfairly

prejudicial, based on hearsay, or privileged) that the court should

receive   it."     Id.;       see   also     Admissible         Evidence,      Black's      Law

Dictionary (5^^ ed. 1979) ("the evidence introduced is of such a

character   that    the       court    or    judge       is   bound     to   receive      it").

Admissibility of evidence in federal courts is governed by the

Federal   Rules    of   Evidence.           In     this      case,   the     Claimants     have

attached excerpts of documents, unsworn statements, and letters

and records containing hearsay in an effort to show that one claim

is superior to the other.             And, as noted at the hearing, there are

fundamental      gaps     or     lapses          of     evidence      in      each    party's

presentation.      Accordingly, the Court was unable to make factual

determinations     at     the    September            16^^   hearing.        The   matter    of

disposition of the T. Rowe Price Funds 5215 therefore remains

unresolved.


     Notably, stipulations between the Claimants as to factual

representations         may     cure        some        admissibility         issues.         A

"stipulation" is "[a] voluntary agreement between opposing parties

concerning some relevant point . . . ."                       Stipulation, Black's Law

Dictionary (11^^ ed. 2019).                 Stipulations "obviate the need for

proof" and "narrow the range of litigable issues."                           Louis v. Royal

Caribbean Cruises Ltd., 2011 WL 13223563, at *4 (S.D. Fla. May 11,

2011) (cited source omitted).                Thus, if the Claimants herein are

able to stipulate         to the facts arguably demonstrated                         in   their
submissions, the need for further proof of those facts would be

eliminated.      To that end, the Claimants are encouraged to meet

with each other or counsel to discuss the possibility of factual

stipulations.      Any stipulations must be reduced to writing ahead

of the yet to be scheduled evidentiary hearing.

       At the September 16^^ hearing, it was suggested that the United

States Attorney's Office may have documents or other information

related to the T. Rowe Price Funds 5215.                  In fact. Claimant Lisa

Bird   previously       filed    a   motion   to    compel      responses   from   the

Government to her requests for production of documents related to

the investigation of George Mack Bird Ill's financial assets.                      The

Court inquired of Ms. Bird and she acknowledged that her principal

interest    in   this    civil   case    is   the   T.   Rowe    Price   Funds   5215.

Thereafter, Government counsel AUSA Cunningham agreed to meet with

Ms. Bird and with counsel for the other Claimant, George Mack Bird

IV,    to   determine     whether       relevant,     non-privileged        documents

pertaining to the T. Rowe Price Funds 5215 exist in the United

States Attorney's criminal case file.                 Ms. Bird therefore agreed

that the motion to compel could be terminated with leave to file

a more specific motion should the need arise after consulting with

the United States Attorney's Office.

       Upon the foregoing, the Court hereby DIRECTS the remaining

Claimants, Ms. Lisa        Bird and Mr. George Mack Bird IV, through

counsel, to confer as to whether there are factual stipulations
that can be entered upon the         record prior to the evidentiary

hearing, which will be scheduled as soon as practicable.           The Court

further DIRECTS that the Claimants, either separately or together,

meet with AUSA Cunningham at a time and place convenient to the

participants   to   discuss   the   production   of   any    relevant,       non-

privileged documents pertaining to the T. Rowe Price Funds 5215.

Finally, the Clerk is directed to TERMINATE the motion to compel

filed by Claimant Lisa Bird (doc. no. 65) without prejudice to her

right to seek appropriate further relief.

     ORDER   ENTERED   at     Augusta,   Georgia,     this /^ day             of

September, 2019.




                                         UNITED STATICS     DISTRICT   JUD
